Citation Nr: 1444667	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  06-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of an appendectomy and cholecystectomy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1989 to October 1989, and active duty from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a noncompensable disability rating for the disability on appeal.

In an October 2006 supplemental statement of the case (SSOC), the RO granted an increased, 10 percent disability evaluation for the Veteran's disability, effective April 14, 2005.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Also in the October 2006 SSOC, the RO awarded a separate 10-percent rating for a residual scar; the Veteran did not appeal this determination.

In May 2010, April 2012, June 2013, and December 2013 the Board remanded the appeal for further development.

As determined by the Board in prior remands, the Veteran's hearing request has been deemed withdrawn due to his failure to appear.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for increase.

CONCLUSION OF LAW

Entitlement to an increased rating for residuals of an appendectomy and cholecystectomy is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in June 2005 and March 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in an August 2014 SSOC.

VA has also satisfied its duty to assist.  In connection with the current appeal, service treatment records, VA treatment records, and identified private treatment records have been obtained.  VA has also made extensive efforts to afford the Veteran an adequate VA examination.

Initially, the Board remanded the claim in May 2010 based on the Veteran's contentions that his disability had worsened since the last VA examination of 2005.

In April 2012, the Board remanded the claim again.  A VA examination had been scheduled, but it appeared the Veteran had not received notice of it.  The RO was directed to ascertain the Veteran's current address and reschedule the examination.
In July 2012, a VA examination was conducted.  However, in June 2013 the Board remanded the claim due to inadequacies in the examination report, and to obtain outstanding treatment records.

In December 2013, the Board remanded the claim again as it appeared that the Veteran had not been properly notified of his scheduled VA examination.  The RO was directed to ascertain the Veteran's current address and reschedule the examination.  For the reasons described below, the Board finds there has been substantial compliance with these remand directives as the RO made extensive efforts to afford the Veteran the opportunity for a VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In response to the December 2013 remand, the RO first attempted to contact the Veteran by phone for current mailing information.  There was no answer and no voicemail available.  VBMS Entry March 7, 2014.  The RO also conducted an extensive internet search for the Veteran's current contact information.  VBMS Entry March 7, 2014.  

A VA examination was scheduled for March 2014.  The Veteran failed to appear.  VBMS Entry March 24, 2014.

The RO thereafter contacted the financial institution which receives the Veteran's VA compensation benefits for any new contact information.  VBMS Entry May 22, 2014.  A response was not received.  In May 2014, the RO visited the Veteran's representative in person, and was advised that no new or different contact information was available.  VBMS Entry May 22, 2014.  In May 2014, the RO sent the Veteran a letter at the most current address requesting updated contact information.  VBMS Entry May 22, 2014.  No response was received.  In June 2014, the RO again communicated by email with the Veteran's representative for any new contact information; there was none.  VBMS Entry June 2, 2014.  In July 2014, the RO made a second attempt to obtain new information from the financial institution which received the Veteran's VA compensation benefits, with no result.  VBMS Entry July 17, 2014.

The Board thus finds that the RO has made extensive efforts to schedule the Veteran for a current VA examination.  The RO has advised him that a failure to report to a scheduled VA examination may result in the denial of the claim.  See May 2010 letter, July 2012 letter, August 2014 SSOC. He failed to report to the March 2014 examination without providing any reason for his absence. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  There is no evidence that the Veteran requested that the examination be rescheduled or of good cause for his failure to report.  See 38 C.F.R. § 3.655 (2013).

The Veteran is responsible to keep VA informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find [him]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). "The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Failure to Report for VA Examination

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2013).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations. The original claim for compensation was the VA Form 21-526 received in July 1994.  Rather, this is a claim for an increased rating that was filed in April 2005.

As described above, the record reflects that VA recently scheduled the Veteran for an examination for March 2014.  The record reflects that he failed to report for the March 2014 VA examination and failed to provide good cause for his absence.  As described above, the RO undertook extensive efforts to obtain his current contact information and afford him the VA examination, and apprised him of the consequences of failing to report.  

In sum, a VA examination was necessary to determine the current nature and severity of the Veteran's residuals of an appendectomy and cholecystectomy.   The Board has considered the Veteran's statements but finds they contain inadequate detail and do not provide a basis on which to evaluate the claim.  The Board remanded the appeal four times in an effort to ascertain the current severity of the Veteran's disability.  The Veteran was scheduled for such an examination on more than one occasion and did not appear.  The claim on appeal is not an original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the claim must be denied as a matter of law.



ORDER

Entitlement to a rating in excess of 10 percent for residuals of an appendectomy and cholecystectomy is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


